Case: 21-60746     Document: 00516414645         Page: 1     Date Filed: 08/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 1, 2022
                                  No. 21-60746                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Achaleke Fuanya,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A201 744 894


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          Achaleke Fuanya, a native and citizen of Cameroon, petitions for
   review of an order of the Board of Immigration Appeals (BIA) dismissing his
   appeal from an order of the Immigration Judge (IJ). He challenges the BIA’s
   determination that he was ineligible for asylum and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60746      Document: 00516414645          Page: 2   Date Filed: 08/01/2022




                                    No. 21-60746


   Convention Against Torture (CAT). He fails to brief the issue whether the
   BIA erred by dismissing his appeal from the denial of withholding of removal
   and thus has waived any arguments he may have had regarding this issue. See
   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Insofar as he
   challenges the BIA’s conclusion that he waived the issue whether he
   submitted sufficient evidence to corroborate his discredited testimony, we
   lack jurisdiction to consider this issue because it is unexhausted.        See
   Martinez-Guevara v. Garland, 27 F.4th 353, 360 (5th Cir. 2022).
          We review the BIA’s decision for substantial evidence, see Zhang
   v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005), and consider the IJ’s decision
   only insofar as it influenced the BIA, see Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018).    Fuanya’s challenge to the BIA’s adverse credibility
   determination is unavailing because the disputed determination is supported
   by “specific and cogent reasons derived from the record,” see Zhang, 432
   F.3d at 344, and consideration of the record as a whole does not show that
   “no reasonable fact-finder” could make such a determination, see Singh, 880
   F.3d at 225; see also id. at 224. The record refutes his assertion that the BIA
   failed to consider his country conditions evidence, and he has not shown that
   the record evidence compels a conclusion contrary to that of the BIA on the
   issue whether he has shown he more likely than not would be tortured with
   official acquiescence if repatriated. See Ramirez-Mejia v. Lynch, 794 F.3d 485,
   493 (5th Cir. 2015); Zhang, 432 F.3d at 344. The petition for review is
   DENIED in part and DISMISSED in part.




                                         2